Citation Nr: 0732157	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  The veteran's service personnel records indicate he 
served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In a July 2007 letter to the Board, the veteran cancelled his 
request for a Travel Board hearing.  The Board considers his 
request withdrawn.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
facial scars with post operative rhinoplasty, with a 30 
percent evaluation; and trigeminal nerve paralysis with a 10 
percent evaluation; and residuals of an exploratory 
laparotomy with a noncompensable evaluation; and a combined 
service-connected disability evaluation of 40 percent.

2.  The record demonstrates that the veteran is able to 
secure or follow a substantially gainful occupation despite 
his service-connected disabilities.  

CONCLUSION OF LAW

The criteria for a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19, 4.26 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases to establish a permanent and 
total disability rating for compensation purposes,
VA may consider the veteran's disabilities under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

The veteran claims that he is unable to secure or maintain 
gainful employment due to his service-connected facial scars 
with post operative rhinoplasty, trigeminal nerve paralysis, 
and residuals of an exploratory laparotomy.  However, 
although the veteran's service-connected disabilities are 
significant, and as such, limit his occupational 
opportunities, they are not shown to be of such severity that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service- connected 
disabilities.  

In this case, the veteran's service-connected disabilities 
include facial scars with post operative rhinoplasty, with a 
30 percent evaluation; trigeminal nerve paralysis with a 10 
percent evaluation; and residuals exploratory laparotomy with 
a zero percent evaluation; and a combined service-connected 
disability evaluation of 40 percent.  See 38 C.F.R. §§ 4.25, 
4.26.  Hence, the veteran does not satisfy the percentage 
criteria in 38 C.F.R. § 4.16(a).

The veteran reported he completed 16 years of education and 
12 years of technical training.  The veteran claimed he quit 
work at the Florida Department of Children and Families in 
February 2003 due to PTSD.  However, the veteran indicated in 
an August 2003 VA medical record that he worked at least 30 
hours per week.  In addition, records from the Florida 
Department of Children and Families show the veteran remained 
as a part-time employee (20 hours/week with no overtime) as 
of October 2003.  In any event, there is no indication in the 
post-service medical record that the cause of the veteran's 
employment issues are the service connected disorders cited 
above.  The Board finds that the post-service medical records 
provides evidence against this claim, indicating no 
connection between the service disorders and the veteran's 
employment problem. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
In this regard, the veteran does not meet the percentage 
criteria under 38 C.F.R. § 4.16(a) and the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities, standing alone.  Since the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102.  Hence, VA must deny the appeal.

If service connection for PTSD is finally granted, the VA may 
revisit this issue. 

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in July and August 
2003 and February 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied. 


REMAND

The veteran claims that he has PTSD due to a jeep accident 
while on active duty.  Unfortunately, the Board finds that it 
needs additional development to adjudicate this claim.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

In this case, the record shows that the veteran served in 
Vietnam with a military occupational specialty (MOS) of a 
communications chief.  The veteran's service medical records 
note that he sustained injuries from a jeep accident in 
December 1970.  However, his DD Form 214 does not show that 
he engaged in combat with the enemy as he has no 
commendations or medal signifying combat.  Nevertheless, a VA 
medical record in July 1972 provides a diagnosis based on a 
land mine explosion and its concomitant shrapnel.  

It is unclear whether the veteran's current medical diagnosis 
of PTSD relates to the jeep accident in service.  In this 
regard, VA treatment records in May 2003 indicate a diagnosis 
of PTSD as well as alcohol abuse, job stress, and personal 
relationship stress including the death of his daughter and 
almost his wife in 1974 as well as his subsequent divorce.  
Since it is unclear whether the veteran's diagnosis of PTSD 
is a result of his jeep accident in service or his other non-
service related conditions, VA should furnish the veteran a 
psychiatric examination to determine whether a relationship 
exists between the in-service jeep incident and his PTSD.  

Accordingly, the case is REMANDED for the following action:


1.  VA should furnish the veteran a 
psychiatric examination to determine 
whether an in-service jeep accident 
caused his PTSD.  The veteran's claims 
file should be made available to the 
examiner for review.  Following a review 
of the claims file, the examiner should 
then express an opinion as to whether it 
is at least as likely as not (i.e., 50 
percent probability or greater) that the 
veteran has PTSD as a result of a jeep 
accident in service.  The examiner should 
provide a complete rational for all 
opinions and conclusions.  If the veteran 
is suffering from a problem other than 
PTSD associated with service, this should 
be indicated   

2.  When the RO completes the development 
requested, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the RO denies 
the claim, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


